United States Court of Appeals
                                                                   Fifth Circuit

                                                               FILED
                 IN THE UNITED STATES COURT OF APPEALS        June 22, 2004
                         FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                              No. 03-31142
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ROOSEVELT JACKSON,
                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 03-CR-50045-ALL
                       --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Roosevelt Jackson appeals his sentence imposed following his

guilty plea conviction for distribution of 50 grams or more of

crack cocaine.    Jackson was sentenced to 188 months’ imprisonment

to be followed by a five-year term of supervised release.

     Jackson argues that the district court erred as a matter of

law in making an adjustment of his offense level pursuant to

U.S.S.G. § 2D1.1(b)(1) because the Government provided no

evidence that he had knowledge of, or access to, the weapons

found in a bedroom dresser in his residence.    He argues that

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-31142
                                -2-

there was no evidence of a temporal or spatial relationship

between the weapons and his drug-trafficking activities.

     The Government presented evidence that Jackson regularly

sold crack cocaine from his residence.    Crack cocaine as well as

drug paraphernalia were discovered in the residence at the same

time that the weapons and ammunition were found there.     Thus,

there was proof of a temporal and spatial relationship among the

weapon, the drug-trafficking activity, and Jackson.     United

States v. Eastland, 989 F.2d 760, 770 (5th Cir. 1993).

     The state court’s order for the destruction of the weapons

discovered at the time and place that Jackson was found in

possession of drugs for which he was convicted raised an

inference that the weapons belonged to Jackson.   Jackson failed

to rebut this inference.   The defendant has the burden to rebut

the reliable evidence used against him at sentencing.     United

States v. Solis, 299 F.3d 420, 455 (5th Cir. 2002).     Jackson has

not carried that burden.

     The sentence imposed is AFFIRMED.